Citation Nr: 0943025	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-29 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2006, a statement of the case was issued 
in August 2006, and a substantive appeal was received in 
September 2006.  The Veteran requested a Board hearing, 
however, he withdrew that request in November 2006.


FINDING OF FACT

There is no limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine, nor is there a 
showing of additional functional limitation comparable 
thereto.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 
percent for chronic lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 
5235-43 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in March 2006.  

In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains reports of VA examinations performed in May 2006 and 
June 2007.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

Criteria & Analysis

The Board notes that the RO granted service connection for 
chronic lumbosacral sprain in October 1995 and assigned a 10 
percent disability rating effective April 1, 1994 under 
Diagnostic Code 5295.  A July 1999 rating decision assigned a 
20 percent disability rating effective February 16, 1999.  
The 20 percent disability rating for chronic lumbosacral 
strain is currently assigned under Diagnostic Code 5237.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis of the lumbar spine or 
segmental instability; 5240 Ankylosing spondylitis; 5241 
Spinal fusion; 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003); 5243 Intervertebral disc 
syndrome.

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral 
disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

40 percent - Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent disability 
rating for disability with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation is 
in order.  Finally, a maximum schedular rating of 60 percent 
is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

VA outpatient treatment records dated in March 2005 reflect 
degenerative change at L4-5 with osteophytic change.  There 
was facet arthritis on the right at L5-S1.  

Private medical records from Dr. W.B. dated in August 2005 
reflect that the Veteran was assessed with spinal canal and 
neural foraminal stenosis most pronounced at L4 and L5 
multifactorial in origin, and disc dessication most 
pronounced in L3-4 and L4-5.  

The Veteran underwent a VA examination in May 2006.  He 
reported recurrent low back pain.  He stated that there was a 
constant ache, moderate in intensity along the lower lumbar 
region, nonradiating.  He reported a flare-up of sharp severe 
pain along the lower lumbar region radiating to the right leg 
down to the plantar aspect of the right foot.  He stated that 
this was precipitated by bending forward or twisting movement 
occurring on a daily basis depending on activities.  He 
reported associated stiffness and weakness in the low back.  
He denied loss of bladder or bowel control.  He denied any 
hospitalization, emergency room visit, or period of 
incapacitation secondary to his low back disability over the 
previous 12 months.  He stated that his low back disability 
slowed him down with regard to activities of daily living, 
particularly with bathing, dressing, toileting or grooming.  
He reported that he also tried to avoid doing chores 
secondary to his low back disability.  

Upon physical examination, there was no evidence of muscle 
spasm.  Forward flexion was from zero to 55 degrees "with 
pain starting at 30 degrees and ends at 16 degrees."  With 
repetitive flexion, there was further limitation of flexion 
at 45 degrees.  Backward extension was from zero to 20 
degrees.  Right and left lateral flexion was from zero to 30 
degrees.  Right and left lateral rotation was from zero to 30 
degrees.  During acute flare-ups, the examiner estimated that 
there was probably limitation of forward flexion at 45 
degrees secondary to pain.  The examiner also estimated that 
there was moderate functional impairment secondary to the 
Veteran's low back disability during acute flare-ups.  
Straight leg raise test was negative.  The Veteran was able 
to toe-heel walk without difficulty.  There was no sensory 
deficit.  Motor strength was 5 out of 5 and deep tendon 
reflexes were 2 out of 4 in bilateral lower extremities.  The 
examiner diagnosed chronic lumbosacral strain secondary to 
degenerative disc disease of the lumbar spine.  The examiner 
noted that there was no evidence of radiculopathy.  

The Veteran underwent another VA examination in June 2007.  
He reported chronic pain in his low back, which was usually 
aggravated with movement, sometimes prolonged sitting or 
prolonged standing.  He stated that he had a pain scale of 4 
to 5 out of 10.  He reported a lot of stiffness with 
limitation of motion during flareup radiating to the inguinal 
area especially on the left and radiated also to the left 
hip.  He denied walking for exercise, but he stated that he 
did a lot of walking around the house and around his shop.  
He denied any bladder and bowel dysfunction.  He stated that 
his low back condition had a more frequent effect on his 
usual daily activities and his job.  He denied any days lost 
from incapacitation in the last 12 months.  

Upon physical examination, forward flexion was zero to 45 
degrees with pain at 45 degrees and on repetitive use limited 
to zero to 45 degrees due to pain; left lateral flexion was 
from zero to 30 degrees; right lateral flexion was from zero 
to 30 degrees with pain at the extreme range of motion; left 
and right lateral rotation was from zero to 30 degrees; and 
backward extension was from zero to 30 degrees with pain at 
the extreme range of motion.  The Veteran's gait was at a 
slower pace without a cane.  Deep tendon reflexes were within 
physiological limits.  Vibration and position sense was 
intact.  Sensory examination by light touch with a brush and 
monofilament revealed no sensory deficits on the distal lower 
extremities.  Lasegue's sign was positive at 45 degrees on 
the left lower extremity with pain at the left anterior hips 
and inguinal area.  Romberg and Babinski were negative.  Upon 
motor examination, there was no evidence of muscle atrophy or 
weakness.  The examiner diagnosed degenerative disc disease 
of the lumbosacral spine with radiculopathy into the left 
inguinal area.  

The Board is unable to find that a disability rating in 
excess of 20 percent is warranted.  On examination in June 
2007, forward flexion was to 45 degrees and there was no 
evidence that the Veteran was suffering from favorable 
ankylosis of the entire thoracolumbar spine necessary to meet 
the regulatory criteria in excess of 20 percent.  In reaching 
this conclusion, the Board acknowledges the Veteran's 
consistent complaints of pain and recognizes the reported 
daily limitations that he suffers due to his low back 
disability.  However, such pain is found to be accounted for 
by the presently assigned 20 percent evaluation.  Indeed, the 
competent evidence fails to objectively demonstrate that such 
pain has resulted in additional functional limitation such as 
to enable a finding that the Veteran's disability picture 
most nearly approximates the next-higher 40 percent 
evaluation.  

The Board has also considered whether an increased rating is 
warranted on the basis of incapacitating episodes.  However, 
there is also no persuasive evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months to warrant a rating in 
excess of 20 percent under the intervertebral disc syndrome 
rating criteria.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The Board finds that the present disability rating takes 
into consideration the Veteran's complaints of pain, thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. 
at 204-07.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service- 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Thus, there is a preponderance of the evidence against the 
claim for an increased evaluation for chronic lumbosacral 
strain.  As a result, the Board finds that the benefit-of-
the-doubt doctrine is not applicable, and the Veteran's claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 
4.7.


ORDER

A rating in excess of 20 percent for chronic lumbosacral 
strain is not warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


